Citation Nr: 1537929	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  11-06 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury, to include psychiatric manifestations.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant's Attorney



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to September 1969.

These matters are before the Board of Veterans' Appeals (the Board) on appeal from February and May 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran's attorney testified on behalf of the Veteran at a February 2015 Board hearing before the undersigned; a transcript of the hearing is of record.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals of Veterans Claims held that VA erred in not considering the scope of a veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In the instant case, written submissions and testimony from the Veteran's representative indicates that the Veteran intended for his claim of entitlement to service connection for a traumatic brain injury to encompass subsequent psychiatric symptoms associated with this injury, including anxiety, PTSD, and depression.  In light of Clemons, the Board accepts that the Veteran intended his claim to encompass both physical and psychiatric manifestations of his traumatic brain injury, and the issue has been recharacterized as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that he has physical and psychiatric residuals from a traumatic brain injury that was caused by a physical assault by another service member in 1968 or 1969.  The Veteran's attorney testified in February 2015 that after the injury, the Veteran's in-service performance significantly declined, leading to a period of absence without leave and eventual separation from service due to mental deficiency and immature personality.  Board Hearing Transcript 3-4.

The Veteran's October 1967 service entrance examination noted that he had previously been rejected for military service due to failing the mental examination.  The Veteran's service treatment records show that in July 1969 he was treated for a right eyelid hematoma, or "black eye," post trauma.  His August 1969 separation examination noted that he was being processed under the provisions of Chapter 2, Section A, AFM 39-12.

The Veteran's DD Form 214 indicates that he had 111 days of lost time, including from March 8, 1969 to June 12, 1969.

The Board accepts the contentions of the Veteran's representative that the Veteran is competent to testify that he was assaulted in service and experienced a blow to the head, and the evidence of record does indicate that he had severe behavioral problems during service.  As the Veteran has not yet been afforded a VA examination addressing whether he currently has any residuals of a traumatic brain injury, including psychiatric symptoms, and whether such symptoms are related to a traumatic brain injury in service, a VA examination and medical opinion is necessary for the Board to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board finds that further development is needed regarding the issue of entitlement to a TDIU, to include a social and industrial survey.  

The Board also notes that it does not appear that the Veteran's complete personnel records have yet been obtained.  The Veteran's attorney has indicated that the change in behavior during service may be indicative of symptoms of a traumatic brain injury; these records must therefore be obtained prior to further adjudication.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete service personnel records for the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) and associate all records with the claims file.

2.  After completing #1, schedule the Veteran for an appropriate VA examination or examinations to determine the nature and etiology of any traumatic brain injury and psychiatric manifestations of such as injury.  The examination reports should reflect consideration of the Veteran's documented medical history and assertions as contained in his claims file.  After reviewing the claims file and performing a thorough examination of the Veteran and any indicated tests, both examiners must address the following:

(a) What are the Veteran's current psychiatric and neurological diagnoses?  Is there any evidence indicating that the Veteran experienced a traumatic brain injury in service?  What are his current symptoms associated with this injury?

(b) Is it at least as likely as not (a 50 percent probability or greater) that any current diagnosis found had its onset during service or was caused or otherwise related to any event in service, including due to a head injury caused by a personal assault?  

Discuss the Veteran's lay statements that he was assaulted by a fellow serviceman who hit his head against the ground and the contentions that the Veteran began to have severe behavioral problems soon after this assault.  It is noted that in July 1969, the Veteran was treated in service for a black eye, and that he had 111 days of absence without leave in service, which led to his discharge for lack of suitability.

A comprehensive explanation for any opinion offered must be provided, based on the specific facts of this case and any pertinent medical principles and evidence in the claims file.  

3.  Then, arrange for the Veteran undergo a social survey, administered by a social worker (or other appropriate evaluator), to evaluate the impact of each his service-connected disabilities on his ability to interact with others and function in an industrial setting, in accordance with M21-1, III.iv.3.A.10.  If, it is found that the Veteran has current residuals of a traumatic brain injury or a psychiatric disorder for which service connection may be granted, then this disability should also be considered.  The claims file and a copy of this Remand should be made available to the examiner.  The survey report should be prepared and associated with the Veteran's claims folder.

Following completion of the social and industrial survey, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the severity of each of his service-connected disabilities, and the impact of those on his employability.  In particular, the examiner must comment on the functional impairment caused solely by the service-connected disabilities.  When doing so, the examiner should fully consider and explain the importance of the Veteran's education and occupational experience.  
A comprehensive rationale must be provided for any opinion offered.

4.  Thereafter, readjudicate the issues on appeal.  If the benefits sought remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Then, the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


